          Case 4:19-cv-00062-DN-PK Document 17 Filed 12/18/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    KEN PETERSON, an individual,                          ORDER GRANTING [16] MOTION FOR
                                                          EXTENSION OF TIME TO RESPOND
                           Plaintiff,                     TO THE MOTION TO DISMISS

    v.                                                    Case No. 4:19-cv-62-DN-PK

    RICHARD WILLIAMS, et al.,                             District Judge David Nuffer

                           Defendants.                    Magistrate Judge Paul Kohler


          Based on Plaintiff’s stipulated motion for an extension of time in which to file his

opposition to Defendant’s Motion to Dismiss (the “Motion”), 1 and good cause appearing

therefore;

          IT IS HEREBY ORDERED that the Motion 2 is GRANTED. Plaintiff may file an

opposition to Plaintiff’s Motion to Dismiss on or before January 3, 2020.

          Signed December 18, 2019

                                                    BY THE COURT


                                                    ________________________________________
                                                    Paul Kohler
                                                    United States Magistrate Judge




1
 Stipulated Motion for Extension of Time to Respond to the Motion to Dismiss, docket no. 16, filed December 12,
2019.
2
    Id.
